Citation Nr: 0326942	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to a compensable evaluation for a scalp 
laceration.  

3.  Entitlement to a compensable evaluation for the residuals 
of a wrist fracture.  

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left humerus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1983 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The procedural posture of this case was 
set forth in the Board's March 2001 remand.  

The claims of entitlement to a compensable evaluation for the 
residuals of a wrist fracture and for residuals of a fracture 
of the left humerus will be addressed in the Remand portion 
of this document.  


FINDINGS OF FACT

1.  The current skin disorder is not etiologically related to 
dermatologic symptoms shown during service.  

2.  Scalp laceration is manifested by no more than slight 
impairment.  

3.  VA examination in January 2003 revealed that the scalp 
laceration possesses one characteristic of disfigurement, 
namely an elevation of the surface contour of the scar.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a 10 percent evaluation for scalp 
laceration are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7800 (2001, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

One claim herein adjudicated involves a request for an 
increased evaluation, and there is no particular application 
form required.  Thus, there is no issue as to provision of a 
form or instructions for applying for these benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  The other claim involves a request for service 
connection and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2003).  The 
appellant filed the appropriate form seeking to establish 
entitlement to service connected compensation in January 
1999.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon the appellant's 
disagreement with the actions in this case, the RO sent him a 
statement of the case in June 1999 discussing the criteria 
for proving service connection for a skin rash and the need 
for a compensable evaluation for the scalp laceration.  The 
Board, in its March 2001 remand, informed the appellant of 
the action VA would take to assist him in the development of 
evidence necessary to substantiate the appeal, including 
records development and VA examinations of the skin.  By 
letter in June 2001, the RO informed the appellant of the 
VCAA, the enhanced notification and assistance obligations, 
the criteria for proving the claims, the information or 
evidence still needed from him, and what he could do to 
assist his claim.  After assembling the necessary information 
and evidence, the RO issued a June 2003 supplemental 
statement of the case listing the regulations implementing 
the VCAA, the evidence considered, the legal criteria for 
evaluating the claims herein adjudicated (including both the 
old and the new versions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800), and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In a March 1999 statement, the 
appellant reported he had not sought professional medical 
care for his injuries.  Thus, there are no VA or non-VA 
medical records of treatment that should have been obtained.  
As the appellant has not identified any sources of treatment, 
the Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim .  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
RO afforded the appellant VA examinations in April 1999 and 
in January 2003;  addendums to the 2003 examination reports 
were received in April and May 2003.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Service Connection for a Skin Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

VA examination in April 1999 diagnosed a rash , manifested by 
scattered small lesions over all extremities.  VA examination 
in January 2003 diagnosed lichenification of the inferior 
aspect of the scrotum secondary to pruritus with rubbing and 
scratching.  These recent diagnoses show a current skin 
disorder and satisfy the initial element of a service-
connection claim.  

The appellant alleges that this current disorder is related 
to symptomatology he experienced in service.  The service 
medical records showed normal skin clinical evaluations at 
enlistment in January 1980 and in examinations dated in 
January 1981 and October 1982.  In a June 1990 clinical 
record, it was noted that the appellant complained of an 
itchy rash starting two weeks before with increased 
irritation and pain and occasional whitish discharge for two 
to three days.  Examination revealed a reddish rash with few 
pustules and slight tenderness.  The assessment was probable 
tinea cruris with secondary bacterial infection.  Medications 
were prescribed, and three days later the rash on the groin 
had improved and the appellant felt much better.  The 
assessment then was tinea cruris with secondary bacterial 
infection, well healed.  An examination in July 1990 revealed 
a normal skin examination and no reference to the skin 
lesions of June 1990.  

To address the appellant's allegations of a connection 
between these in-service findings and his current disorder, 
VA provided a VA examination in January 2003.  In the May 
2003 addendum to that examination, which diagnosed 
lichenification of the inferior aspect of the scrotum 
secondary to pruritus, the examiner indicated that the 
diagnosis referred to, a contact-irritant intertrigo of the 
inferior aspect of the scrotum with pruritus, was a 
superficial dermatitis (rather than a fungal dermatitis) in 
the folds of the skin that most often occurs from heat and 
sweating.  He further opined that the disease noted in the 
service medical records was a fungal dermatitis and that 
there was no evidence of a fungal disease at the time of the 
January 2003 examination.  The examiner concluded that the 
current diagnosis in the January 2003 examination was 
unlikely related to the clinical complaints and findings 
documented in the service medical records.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder.  While 
the appellant has satisfied the first requirement for service 
connection, the claim fails because there is no affirmative 
showing that his disorder was incurred in or aggravated by 
service.  The medical evidence fails to link his current 
disability to the inservice findings.  

III.  Evaluation of a Service-Connected Scalp Laceration

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The appellant incurred a scalp laceration in a motor vehicle 
accident in September 1986.  The RO established service 
connection for a scalp laceration in its May 1999 rating 
decision and assigned a noncompensable evaluation.  He now 
seeks a compensable evaluation.  

VA examination in April 1999 revealed two one-centimeter 
areas on the scalp that were slightly elevated without 
definite discoloration.  The areas were about mid-line, 
several centimeters beyond the frontal hairline.  The 
diagnosis was status post laceration of the scalp.  

VA examination in January 2003 indicated that the scalp was 
clear, but for a 2.5 centimeter linear hypertrophic scar at 
the left anterior central portion of the scalp.  The scar was 
nonpigmented, pale, smooth, and slightly raised to one-three 
millimeters at most and was five millimeters wide anteriorly 
gradually reducing to about three millimeters in width at the 
posterior end.  There was no evidence of skin breakdown or 
ulceration.  The impression was hypertrophic scar at the left 
anterior central scalp.  

The disability is currently assigned a noncompensable 
evaluation under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001) for disfiguring scars of the 
head, face, or neck.  Slight impairment warrants a 
noncompensable evaluation, whereas a 10 percent evaluation 
requires moderate impairment and disfigurement.  A 30 percent 
evaluation is assigned for severe impairment, especially if 
producing a marked or unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation requires complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (2001).  

Effective August 30. 2002, VA amended that portion of the 
Schedule for Rating Disabilities addressing skin 
disabilities.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002).  This 
new version of Diagnostic Code 7800, for disfigurement of the 
head, face, or neck, are based on eight characteristics of 
disfigurement.  

1.	Scar five or more inches (13 or more centimeters) in 
length.  
2.	Scar at least one-quarter inch (0.6 centimeters) wide 
at widest part.  
3.	Surface contour of scar elevated or depressed on 
palpation.  
4.	Scar adherent to underlying tissue.  
5.	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).  
6.	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 square centimeters).  
7.	Underlying soft tissue missing in an area exceeding 
six square inches (39 square centimeters).  
8.	Skin indurated and inflexible in an area exceeding 
six square inches (39 square centimeters).  

Using these characteristics, ratings are assigned on the 
following bases:

10 percent:  With one characteristic of 
disfigurement.  

30 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

50 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

80 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

67 Fed. Reg. 49,590-99 (Jul. 31, 2002) (codified as amended 
at 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2003)).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  When a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must (1) 
determine whether the intervening change is more favorable to 
the appellant; (2) if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change; and (3) 
apply the prior regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  

Separate findings and conclusions are required on 
determinations of which version of an amended rating-schedule 
provision is more favorable to a claimant, and rating of a 
disability using the rating criteria applicable for a 
particular period of time.  VAOPGCPREC 3-2000.  

Applying the evidence of record to the old version of the 
criteria, the Board cannot conclude that there is more than 
slight impairment.  The April 1999 VA examination showed only 
slight elevation and no discoloration of the two one-
centimeter areas on the scalp, which were mid-line several 
centimeters beyond the frontal hairline.  The January 2003 VA 
examination indicated that scar was nonpigmented, pale, 
smooth, and only slightly raised (just one-three millimeters 
at most), without evidence of skin breakdown or ulceration.  
The Board cannot conclude that the disability reveals 
moderate impairment or disfigurement as required for a 
minimally compensable 10 percent evaluation under the old 
version of the regulation.  

As for the new version of the regulation, the minimally 
compensable 10 percent evaluation requires evidence of one 
characteristic of disfigurement.  The April 1999 examination 
found the areas involved to be two one-centimeter areas on 
the scalp; the examination in January 2003 identified a 2.5 
centimeter linear hypertrophic scar at the left anterior 
central portion of the scalp.  These findings do not 
correspond to a scar five or more inches (13 or more 
centimeters) in length, the first characteristic listed in 
the criteria.  The January 2003 examination further reported 
that the scar was five millimeters at its widest, less than 
the one-quarter inch (0.6 centimeters) listed in the second 
characteristic.  The April 1999 examination revealed slight 
elevation, and the January 2003 examination showed the scar 
to be slightly raised one to three millimeters at most, which 
does indicate an elevation of the  surface contour of scar 
elevated, one of the characteristics listed.  There is no 
evidence in either examination that the scar is adherent to 
underlying tissue, hypo-or hyper-pigmented, abnormally 
textured (irregular, atrophic, shiny, scaly, etc.), missing 
underlying soft tissue, or indurated and inflexible, in an 
area exceeding six square inches (39 square centimeters), the 
remaining characteristics listed in the criteria.  

Thus, the results of the VA examination in January 2003 shows 
that residuals of the appellant's scalp laceration meet one 
of the characteristics listed at 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003), which corresponds to a 10 
percent evaluation.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that the evidence supports a 10 percent evaluation for 
residuals of the service-connected scalp laceration, based on 
the January 2003 examination results.  


ORDER

Service connection for a skin disorder is denied.  

A 10 percent evaluation for scalp laceration is granted 
subject to the provisions governing the payment of monetary 
benefits.  


REMAND

With respect to the claims of entitlement to a compensable 
evaluation for the residuals of a wrist fracture and for 
residuals of a fracture of the left humerus, the appellant 
underwent VA orthopedic examination in January 2003.  This 
examination was ordered per the Board's March 2001 remand, 
which asked for specific medical opinions as to the severity 
of the disabilities.  The examiner did not address the 
specific questions raised by the Board, and so the RO in 
April 2003 asked the examiner to review the record and render 
the opinions requested.  Unfortunately, the RO instructed the 
examiner to opine as to the etiology of the disabilities, 
rather than the severity of the disabilities.  The orthopedic 
examiner accordingly rendered opinions as to the etiology of 
the disabilities, issues that have already been adjudicated 
in the appellant's favor.  The record remains devoid of any 
medical evidence addressing the severity of the disabilities, 
as outlined in the Board's March 2001 remand.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty-to-notify notice is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  Ask the orthopedic examiner who 
conducted the January 2003 examination 
and prepared the April 2003 addendum to 
review the claims file and render 
opinions as to whether the in-service 
humerus fracture resulted in any 
deformity and, if so, characterize that 
deformity as moderate or marked.  The 
examiner should also describe any 
functional loss pertaining to the left 
shoulder or arm and the left wrist, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
joint pathology.  The opinions expressed, 
and the rationale for these opinions, 
should be set forth in an addendum to the 
examination report associated with the 
claims file.  

2.  If the VA orthopedic examiner who 
conducted the January 2003 examination 
and prepared the April 2003 addendum is 
not available, then schedule the 
appellant for another VA orthopedic 
examination to document any residuals of 
the left humerus fracture and the wrist 
fracture.  Make available to the examiner 
this claims file and a copy of this 
remand for review in conjunction with the 
examination; its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should conduct a thorough 
orthopedic examination of the left arm 
and shoulder and the left wrist and 
provide a diagnosis for any pathology 
found.  Specifically, the examiner should 
describe any and all residual impairment 
resulting from the in-service fractures.  
In examining the left shoulder the 
examiner should document the range of 
motion of the shoulder, including the 
specific limitation of motion due to 
pain.  The examiner should provide an 
opinion on whether the in-service humerus 
fracture resulted in any deformity and, 
if so, characterize that deformity as 
moderate or marked.  The examiner should 
also document the range of motion of the 
left wrist, including any limitation of 
motion due to pain.  

The examiner should also describe any 
functional loss pertaining to the left 
shoulder or arm and the left wrist, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
joint pathology.  The opinions expressed, 
and the rationale for these opinions, 
should be set forth in an examination 
report associated with the claims file.  

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the appellant, 
that all available evidence designated by 
him has been obtained, and that he has 
been notified of any evidence that could 
not be obtained.  The RO should also 
ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims of issue of entitlement to 
compensable ratings for the residuals of 
the left humerus fracture and the wrist 
fracture.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



